Citation Nr: 0206206	
Decision Date: 06/12/02    Archive Date: 06/20/02

DOCKET NO.  93-08 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, FL.


THE ISSUE

Entitlement to service connection for Hepatitis C.   



ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from April 1976 to January 
1986.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee. 

In December 1994, the Board remanded this case for additional 
development.  The RO completed that development, whereupon 
this is now again before the Board.  

In October 1992, the RO notified the veteran of the denial of 
an increased evaluation for a right wrist disability and for 
and disorder of the appendix.  Thereafter, in November 1992 
the veteran submitted a letter wherein he indicated that he 
wished to pursue an appeal with respect to a claim for 
service connection for hepatitis.  Although the RO in January 
1993 included in a statement of the case (SOC) as issues 
entitlement to an increased evaluation for a right wrist 
condition and for an appendectomy, appellant had not 
submitted at that point in time a notice of disagreement with 
respect to the denial of those claims.  Furthermore, the 
veteran did not submit a notice of disagreement thereafter.  
Instead, in a VA Form 9 dated March 25, 1993, the veteran 
stated:  "I am not asking for an increase in benefits for my 
right wrist or any other [existing] problem - but to able to 
be treated for my Hepatitis C."  

In December 1994, the Board, in a remand, erroneously set 
forth as issues on its decision (1) entitlement to an 
increased evaluation for postoperative residuals, 
reconstruction of the right wrist, and (2) entitlement to an 
increased (compensable) evaluation for an appendectomy scar.  
However, in November 1998, the Board recognized that the 
veteran had not expressed an interest in appealing any issue 
other than entitlement to service connection for Hepatitis C 
and directed the RO to contact the veteran and determine 
whether the veteran wished to pursue the additional issues in 
question. 

In September 1999, the RO contacted the veteran, in 
compliance with the Board's remand.  However, the veteran 
failed to respond to the RO's inquiry.  

The formality of perfecting an appeal to the Board is part of 
a clear and unambiguous statutory and regulatory scheme which 
requires the filing of both a notice of disagreement (NOD) 
and a formal appeal.  Roy v. Brown, 5 Vet. App. 554 (1993).  
Appellate review of an RO decision is initiated by an NOD and 
completed by substantive appeal after an SOC is furnished.  
38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. § 20.200 (2001).

After an appellant receives the SOC, the appellant must file 
a formal appeal within sixty days from the date the SOC is 
mailed, or within the remainder of the one-year period from 
the date the notification of the RO decision was mailed, 
whichever period ends later.  38 U.S.C.A. § 7105(d)(3) (West 
1991); 38 C.F.R. § 20.302(b) (1998); see Rowell v. Principi, 
4 Vet. App. 9, 17 (1993); Cuevas v. Principi, 3 Vet. App. 
542, 546 (1992) (where claimant did not perfect appeal by 
timely filing substantive appeal, RO rating decision became 
final).  By regulation, this formal appeal must consist of 
either "a properly completed VA Form 1-9, . . . or 
correspondence containing the necessary information."  38 
C.F.R. § 20.202 (2001).  A properly completed VA Form 
includes the signature of the claimant, his representative or 
his guardian.  See Fleshman v. West, 138 F.3d 1429 (Fed. Cir. 
1998), cert. denied 119 S. Ct. 371 (1999).  The formal appeal 
permits the appellant to consider the reasons for an adverse 
RO determination, as explained in the SOC, and to formulate 
and present specific arguments relating to errors of fact or 
law made by the RO.  38 U.S.C.A. § 7105(d)(3); Roy, 5 Vet. 
App. at 555.

Upon request, the time period for filing a substantive appeal 
may be extended for a reasonable period for good cause shown.  
38 U.S.C.A. § 7105(d)(3) (West 1991).  A request for such an 
extension should be in writing and must be made prior to the 
expiration of the time limit for filing the substantive 
appeal.  38 C.F.R. § 20.303 (2001).

The veteran has at no time expressed disagreement with the 
denial of an increased evaluation for service-connected right 
wrist instability or an appendectomy.  Those issues have not 
been appealed, and the Board, therefore, does not have 
jurisdiction to address those issues.  


FINDING OF FACT

Hepatitis is not related to service.   


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(2001). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

The veteran seeks service connection for Hepatitis C, which 
he asserts had its onset in service.  An entry dated in July 
1992 in post-service VA treatment records reflects that the 
veteran tested positive for Hepatitis C at that time; 
however, that entry reflects only that Hepatitis C was 
diagnosed during the last year and does not suggest that 
Hepatitis C had been present for any period of time prior to 
diagnosis.  The veteran, who contends that Hepatitis C was 
acquired during surgery in service, does not contend that 
Hepatitis C was diagnosed during service, and service medical 
records contain no reference to Hepatitis.  

The veteran underwent a VA examination in April 1996.  The 
examiner, who had been asked to ascertain the etiology of 
Hepatitis C, indicated that it was very likely that Hepatitis 
C was contracted during a prior surgical procedure in 
service, in particular surgery for a ruptured appendix, if 
blood products had been administered.  However, the examiner, 
who observed that he did not have surgical reports before him 
and that there is no definitive testing to determine the 
length or duration of the infection, added that he could not 
ascertain whether blood products were administered and, 
further, that the etiology of the veteran's Hepatitis C was 
something that "very likely [would] not be able to be 
proven." 

In January 2002, the veteran, underwent a second VA 
examination by an examiner who reviewed the claims file.  
That examiner indicated that he could find no evidence that 
blood products had been administered in service and 
characterized the etiology of Hepatitis C as unknown.  In so 
doing, the examiner stated in part:

One must assume that there must be 
sometime during service where some 
contamination could have been incurred, 
though certainly it is not obvious for 
these two operations.  One, he has had no 
exposures with surgery, otherwise it 
would indicate contamination of the blood 
products subsequent to his discharge from 
the service during the five years 
subsequent to his discharge in 1986 and 
the finding that he was hepatitis 
positive in 1990.  

The Board construes these opinions as indicating that it is 
not possible to conclude from pertinent evidence that 
Hepatitis had its onset in service.  Although the April 1986 
opinion suggests, on the one hand, that it is very likely 
that the veteran was infected with Hepatitis C during surgery 
in service, this conclusion appears to have been premised 
upon a presupposition that blood products had been 
administered in service, a factual premise that a review of 
the claims file in January 2002 failed to substantiate.  A 
review of service medical records by the Board similarly has 
failed to reflect that the veteran received a transfusion of 
blood while in service.  Furthermore, the April 1996 examiner 
qualified his opinion by indicating, in essence, that the 
etiology, in fact, could not be established.  The Board reads 
this opinion together with the opinion of the January 2002 
examiner, who characterized the source of the infection as 
unknown.  

Given that there is no evidence in service medical records of 
Hepatitis and that the Board is unable to ascertain that 
Hepatitis had its onset is service, the Board concludes that 
Hepatitis is not related to service.  Service connection for 
Hepatitis C, therefore, is not warranted.  

The Board notes that there has been a significant change in 
the law during the pendency of this appeal with the enactment 
of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The RO considered the 
VCAA and notified the veteran of the change in law.  
Furthermore, VA's duties pursuant to the new law have been 
fulfilled.   

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103A (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45620-45632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159(b)).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45620-45632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159(c)).  The veteran has been notified in the 
statement of the case and the supplemental statement of the 
case of the type of evidence needed to substantiate his 
claim.  Furthermore, the VA has obtained all pertinent 
evidence identified by the veteran. 

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A (West 
1991 & Supp. 2001); 66 Fed. Reg. 45620-45632 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)(4)).  All 
necessary examinations have been obtained.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.


ORDER

The appeal is denied. 



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

